Title: To Thomas Jefferson from Thomas McKean, 8 January 1804
From: McKean, Thomas
To: Jefferson, Thomas


               
                  Dear Sir, 
                  Lancaster. Janry. 8th. 1804.
               
               Yesterday I signed the Act, to ratify, on behalf of the State of Pennsylvania, an Amendment to the Constitution of the United States, relative to the choosing of a President and Vice-President of the United States. There were but nine Nays in the House of Representatives and one in our Senate, on this occasion.
               The speech of Mr; Tracy in the Senate of the U.S. was sent to me, with a Letter, from that Gentleman, and also by Mr; Pickering; both letters dated the 19th. of Decemr. last: It is presumable others, of the like import, have been received by some of the Members of our Legislature. The first named Gentleman is a stranger to me, and I have not had any visit, or communication by letter or words from the latter, since I have been Governor of this State. From these circumstances it may be fairly conjectured, that no pains will be omitted in obstructing the adoption of this Amendment in other States; for these Gentlemen seem to think it an all important and dangerous measure.
               I confess, I can perceive nothing dangerous or improper in the proposed Amendment, unless the precedent may encourage a too frequent attempt of the like kind, when no real necessity demands it. In this instance, a casus omissus in the Constitution is supplied, an interregnum prevented, a species of intrigue defeated and civil commotions kept at a distance. I wish the Amendment had been expressed in a more grammatical manner tho’ I think the true construction of it cannot be misunderstood: In strictness, the relative refers to the next antecedent, and the words, “not exceeding three,” might be strained to relate to the word, “numbers,” so that the House of Representatives will be confined to the choice of a President, who had not more than three votes from the Electors. This observation may be endured in a strict Gramarian, but would be deemed a quibble in a lawyer, and hooted at by all men of plain common sense; and yet this is said by Mr; Pickering to have been demonstrated as unintelligible in the Senate, by the diversity of constructions put upon it.
               We shall, if this amendment shall be adopted by thirteen States, (which I believe it will, tho’ probably no more, unless the effects of party shall in the mean time cease) have our next President and Vice-President genuine Republicans, otherwise I doubt it. Several Gentlemen of the Republican party have wished to use my name as a Candidate for Vice-President, but I have absolutely declined it on public & personal considerations, and my reasons seem to have given satisfaction: As to the highest honor, it has never been hinted to me by any man, nor shall be without a positive denial: the Republicans will not think of it, and the Federalists will not so insult me as to propose it.   Accept, dear Sir, my best wishes for your health & public and private happiness.
               
                  Thos M:Kean 
               
            